        Case 6:20-cv-00783-ADA Document 29 Filed 11/23/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                                        WACO
                                        WACO DIVISION


WSOU INVESTMENTS LLC                          §
                                              §    CIVIL NO:
vs.                                           §    WA:20-CV-00783-ADA
                                              §
HEWLETT PACKARD ENTERPRISE                    §
COMPANY


                     ORDER SETTING
                                 MARKMAN HEARING
                                   MARKMAN HEARING


         IT IS HEREBY ORDERED that the above entitled and numbered case is set for
MARKMAN HEARING in District Courtroom #1, on the Third Floor of the United States
Courthouse, 800 Franklin Ave, Waco,
                               Waco TX, on Wednesday, May
                                                      05/ 20 1             09:00 AM.
                                                               05, 2021 at 09:00 AM  All
parties and counsel must appear at this hearing.

        IT IS SO ORDERED this 1/23 02




                                              Alan D Albright
                                              UNITED STATES DISTRICT JUDGE
